           Case: 18-14324      Date Filed: 06/29/2020    Page: 1 of 1
              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                 June 29, 2020


Clerk
United States Court of Appeals for the Eleventh
Circuit
56 Forsyth Street, N.W.
Atlanta, GA 30303


      Re: Jeanetta Springer, et vir
          v. Wells Fargo Bank, N.A., et al.
          No. 19-1268
          (Your No. 18-14324)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk
